Exhibit 10.1

 

SECOND AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

 

This Agreement (the “Second Amendment”) is entered into between Flow
International Corporation (the “Company”) and the undersigned as of October 12,
2005. It further amends the Registration Rights Agreement (the “Agreement”) made
and entered into as of February 21, 2005, by and among the Company and the
investors signatory thereto (each an “Investor” and collectively, the
“Investors”) as amended as of September 13, 2005 (“First Amendment”).
Capitalized terms not specifically defined herein shall have the same meaning as
in the Agreement. For good and adequate consideration, receipt of which is
hereby acknowledged, the undersigned agree(s) as follows

 

1. The undersigned is an “Investor.” The Investor continues to hold the
Registrable Securities acquired pursuant to the Purchase Agreement.

 

2. The First Amendment amended the term “Effectiveness Date” as used in the
Agreement by substituting “210th” for “180th.” Pursuant to Section 6(f) of the
Agreement, the Agreement as amended by the First Amendment is further amended to
read as follows:

 

“Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed under Section 2(a), the earlier of: (a)(i) the
285th calendar day following the Closing Date, provided that if it subsequently
determined that by the Board of Directors of the Company or a judicial decision
from which no appeal may be taken that it was necessary for the Company to amend
the financial statements in the Company’s Annual Report on Form 10-K for the
year ended April 30, 2005 as a result of fraud, “285th” shall be deemed to be
“180th” in this clause (a)(i), and (ii) the fifth Trading Day following the date
on which the Company is notified by the Commission that the initial Registration
Statement will not be reviewed or is no longer subject to further review and
comments, and (b) with respect to any additional Registration Statements that
may be required pursuant to Section 2(b), the earlier of (i) the 285th calendar
day following (x) if such Registration Statement is required because the
Commission shall have notified the Company in writing that certain Registrable
Securities were not eligible for inclusion on a previously filed Registration
Statement, the date or time on which the Commission shall indicate as being the
first date or time that such Registrable Securities may then be included in a
Registration Statement, or (y) if such Registration Statement is required for a
reason other than as described in (x) above, the date on which the Company first
knows, or reasonably should have known, that such additional Registration
Statement(s) is required, and (ii) the fifth Trading Day following the date on
which the Company is notified by the Commission that such additional
Registration Statement will not be reviewed or is no longer subject to further
review and comments.

 

3. Except as expressly provided for in this Second Amendment, the Agreement as
amended by the First Amendment will remain unchanged and in full force and
effect. The term “Agreement”, as used in the Agreement and all other instruments
and agreements executed thereunder, shall for all purposes refer to the
Agreement as amended by the First Amendment and this Second Amendment.



--------------------------------------------------------------------------------

4. This form of the Second Amendment is one of several identical forms of the
Second Amendment, the others to be executed by other Investors. This Amendment
and the other identical forms of Second Amendment shall become effective when
executed forms of Second Amendments given by Holders of no less than a majority
in interest of the outstanding Registrable Securities shall be delivered to the
Company.

 

Flow International Corporation

       

:                                                      

       

            Its                                 

                          Name of Investor          

Number of Registrable Securities Held

               

(Equal to number of shares and warrants

               

purchased under Purchase Agreement)

By:

                   

    Its                                  

           